Exhibit 10.1

 

LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO OTHER LOAN DOCUMENTS

 

THIS LIMITED WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO
OTHER LOAN DOCUMENTS (this “Agreement”), dated as of August 31, 2015, is among
GLOBAL POWER EQUIPMENT GROUP INC., a Delaware corporation (the “Borrower”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders
(the “Administrative Agent”), the LENDERS (as defined in the Credit Agreement
defined below) signing this Agreement, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Swingline Lender and in its capacity as Issuing
Lender.

 

RECITALS

 

A.                                    The Borrower, the Administrative Agent,
the Lenders, the Swingline Lender and the Issuing Lender are parties to that
certain Credit Agreement, dated as of February 21, 2012, as amended by that
certain First Amendment to Credit Agreement and First Amendment to Security
Agreement, dated as of April 25, 2012, that certain Second Amendment to Credit
Agreement dated as of July 19, 2012, that certain Third Amendment and Limited
Waiver to Credit Agreement and Second Amendment to Security Agreement, dated as
of March 4, 2013, but effective as of December 7, 2012, that certain Lender
Joinder Agreement, effective as of December 17, 2013, that certain Fourth
Amendment and Limited Waiver to Credit Agreement, dated as of December 22, 2014,
that certain Fifth Amendment and Limited Waiver to Credit Agreement, dated as of
May 28, 2015, and that certain Limited Waiver and Sixth Amendment to Credit
Agreement dated as of June 30, 2015 (as amended, the “Credit Agreement”).

 

B.                                    The Borrower has informed the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
that (i) the previously delivered audited financial statements for the Fiscal
Year ending December 31, 2014 and accompanying Officer’s Compliance Certificate
were incorrect, (ii) the representations set forth in Section 6.26 of the Credit
Agreement regarding such financial statements and accompanying Officer’s
Compliance Certificate were incorrect each time such representations were made
and (iii) as a result of such incorrect financial statements, the Borrower has
failed to keep proper books, records and accounts in accordance with Section 7.7
of the Credit Agreement.  The failure to keep proper books, records and accounts
and the delivery of incorrect financial statements for the Fiscal Year ending
December 31, 2014, together with an inaccurate Officer’s Compliance Certificate
constitute a breach of Sections 6.26, 7.1(a), 7.2(a) and 7.7 of the Credit
Agreement, and constitute Events of Default under Sections 9.1(c), (d) and
(e) of the Credit Agreement (collectively, the “Known Existing Events of
Default”).

 

C.                                    In connection with the Limited Waiver and
Sixth Amendment to Credit Agreement, dated as of June 30, 2015, the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
agreed to temporarily waive the Known Existing Events of Default until
August 31, 2015 and consented to an extension of time until August 31, 2015 for
the delivery of (i) the restated audited financial statements for the Fiscal
Year ending December 31, 2014 and related corrected Officer’s Compliance
Certificate and (ii) the quarterly financial statements for the Borrower’s
fiscal quarters ended on or about March 29, 2015 and June 28, 2015 and
accompanying Officer’s Compliance Certificates.

 

D.                                    The Borrower has requested that the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
(i) enter into a further limited waiver for the benefit of the Borrower,
(ii) agree to a further extension of time for delivery of the restated audited
financial statements for the Fiscal Year ending December 31, 2014 and related
corrected Officer’s Compliance Certificate and for delivery of the quarterly
financial statements for the fiscal quarters ended on or about March 29, 2015
and June 28,

 

1

--------------------------------------------------------------------------------


 

2015 and related Officer’s Compliance Certificate, and (iii) amend certain
provisions of the Credit Agreement and the other Loan Documents.

 

E.                                     The Administrative Agent, the Required
Lenders, the Swingline Lender and the Issuing Lender are willing to agree to the
requests of the Borrower subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the
Administrative Agent, the Required Lenders, the Swingline Lender and the Issuing
Lender hereby agree as follows:

 

1.                                      DEFINITIONS.  All capitalized terms used
in this Agreement (including in the Recitals to this Agreement) which are not
expressly defined in this Agreement shall have the meanings given to them in the
Credit Agreement, as amended by this Agreement.  All references to the Credit
Agreement in this Agreement shall be references to the Credit Agreement as
amended by this Agreement.  All references to the Loan Documents in this
Agreement shall be references to the Loan Documents as amended by this
Agreement.  In addition, as used in this Agreement the following defined terms
shall have the following meanings:

 

“Anticipated Events of Default” means any Default or Event of Default arising
from the Borrower’s anticipated failure to comply with the financial covenants
set forth in Section 8.15(a) and Section 8.15(b) of the Credit Agreement for the
Fiscal Year ending December 31, 2014 and the fiscal quarters ended on or about
March 29, 2015, June 28, 2015, September 27, 2015 and December 31, 2015
(excluding, however, any failure by the Borrower to comply with clause (e) of
the definition of Waiver Termination Event).

 

“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes accrued during such period, (ii) Consolidated Interest Expense
for such period, (iii) amortization, depreciation and other non-cash items for
such period, including any non-cash write-downs or non-cash write-offs including
fixed asset impairments or write-downs, intangible asset impairments and
deferred tax asset write-offs (except to the extent that such non-cash charges
are reserved for cash charges to be taken in the future), (iv) extraordinary
losses during such period (excluding extraordinary losses from discontinued
operations), (v) non-cash stock compensation expense, (vi) out-of-pocket costs
and expenses paid in cash by the Borrower attributable to the restatement of
Borrower’s financial statements, and (vii) out-of-pocket costs and expenses paid
or reimbursed in cash by the Borrower attributable to (A) the consultants and
appraisers engaged by the Administrative Agent pursuant to Section 5 of the
Agreement and (B) visits and inspections made by the Administrative Agent
pursuant to Section 7.13 of the Credit Agreement, less (c) interest income,
Federal, state, local and foreign income tax benefits, write-ups, re-evaluations
and non-cash gains resulting from the marking or re-evaluation of any asset and
any extraordinary gains during such period.

 

“Known Existing Events of Default” has the meaning specified in the Recitals.

 

“Limited Waiver Agreement Effective Date” means the date on which all of the
conditions to the effectiveness of this Agreement set forth in Section 8 of this
Agreement have been satisfied to the satisfaction of the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Limited Waiver Period” means the period of time commencing on the Limited
Waiver Agreement Effective Date and ending upon the occurrence of a Waiver
Termination Event.

 

“Stated Waiver Termination Date” means January 29, 2016.

 

“Waiver Termination Event” means the occurrence of any of the following events:

 

(a)                                 the Stated Waiver Termination Date;

 

(b)                                 a default or breach by the Borrower or any
other Credit Party of any term, covenant or agreement under this Agreement,
including, without limitation, any of the covenants contained in Section 4 of
this Agreement;

 

(c)                                  an Event of Default occurs under Credit
Agreement or any of the other Loan Documents (other than the Known Existing
Events of Default and the Anticipated Events of Default);

 

(d)                                 the Administrative Agent becomes aware or
determines that any Event of Default (other than the Known Existing Events of
Default and the Anticipated Events of Default) had occurred and was existing as
of the Limited Waiver Agreement Effective Date; or

 

(e)                                  with respect to the fiscal quarter of the
Borrower ended on or about June 28, 2015, the Administrative Agent and/or the
Lenders shall have received information (whether as a result of the restated
financial statements and related Officer’s Compliance Certificate required under
Section 4(e) of this Agreement or otherwise) that indicates the Borrower’s
Consolidated Total Leverage Ratio was greater than the ratio set forth on
Schedule A attached to this Agreement and made a part of this Agreement as of
the last day of such quarter.

 

2.                                      ACKNOWLEDGMENTS.  The Borrower hereby
acknowledges and agrees as follows:

 

(a)                                 Recitals.  The Recitals to this Agreement
are true and correct.

 

(b)                                 Loan Documents. The Credit Agreement and
each of the other Loan Documents are the legal, valid and binding agreements of
each Credit Party which is a party thereto, enforceable against such Credit
Party in accordance with their respective terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditor’s rights in general and the availability of equitable
remedies, regardless of whether considered in a proceeding equity or at law.

 

(c)                                  Obligations.  As of the Limited Waiver
Agreement Effective Date, the Obligations of the Credit Parties under the Loan
Documents are not subject to any restriction, setoff, deduction, claim,
counterclaim or defense of any kind or character whatsoever.

 

(d)                                 Outstanding Principal in respect of the
Revolving Credit Loans and the L/C Obligations. The outstanding principal
balance of the Revolving Credit Loans and the L/C Obligations as of August 31,
2015 are as set forth on Schedule A attached to this Agreement and made a part
of this Agreement.

 

3

--------------------------------------------------------------------------------


 

3.                                      LIMITED WAIVER; MAKING OF LOANS AND L/C
OBLIGATIONS DURING THE LIMITED WAIVER PERIOD.

 

(a)                                 Subject to the terms of this Agreement, the
Administrative Agent, the Required Lenders, the Swingline Lender and the Issuing
Lender hereby temporarily waive the Known Existing Events of Default and the
Anticipated Events of Default during the Limited Waiver Period. During the
Limited Waiver Period, the Lenders will make Revolving Credit Loans to the
Borrower and the Issuing Lender will issue or extend Letters of Credit for the
account of the Borrower provided, that (i) each of the conditions precedent to
Extensions of Credit described in the Credit Agreement (other than the existence
of the Known Existing Events of Default and the Anticipated Events of Default)
have been satisfied, including the Borrower’s compliance with all terms and
conditions of this Agreement, the Credit Agreement and the other Loan Documents
and (ii) each request for an Extension of Credit is in strict compliance with
the requirements of the Credit Agreement and this Agreement; provided, further,
however, (A) the Borrower will not be permitted to borrow more than $70,000,000
in the aggregate principal outstanding amount at any time for all Revolving
Credit Loans during the Limited Waiver Period (and the Credit Parties agree that
the Lenders will have no obligation to make available Revolving Credit Loans in
excess of $70,000,000), and (B) the Borrower will not be permitted to have more
than $15,000,000 in L/C Obligations outstanding at any time during the Limited
Waiver Period (and the Credit Parties agree that the Issuing Lender shall have
no obligation to issue or extend any Letter of Credit if, after giving effect to
such issuance or extension, the L/C Obligations would exceed $15,000,000).

 

(b)                                 This Agreement constitutes a temporary
waiver of the Known Existing Events of Default and the Anticipated Events of
Default for the limited period of time ending on the occurrence of a Waiver
Termination Event (which shall in no event be later than the Stated Waiver
Termination Date).  Upon the occurrence of a Waiver Termination Event, each of
the Known Existing Events of Default and each of the Anticipated Events of
Default which has occurred prior to a Waiver Termination Event and any other
Default or Event of Default which has occurred prior to a Waiver Termination
Event shall have occurred and shall continue to exist.  Except for the temporary
limited waiver expressly provided by this Agreement, neither this Agreement, nor
any action taken in accordance with this Agreement, or the Loan Documents, nor
any correspondence, any oral or written communications, any making of any Loan,
Letter of Credit or other Extension of Credit, any repayment of any Loan or
other amount, any discussion of any forbearance, amendment, waiver or consent or
any other action or omission on the part of the Administrative Agent, any
Lender, the Swingline Lender or the Issuing Lender shall be, or shall construed
to be, a waiver, modification or release of the Known Existing Events of
Default, the Anticipated Events of Default or any other existing or future
Defaults or Events of Default, as to which all rights and remedies of the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
shall continue at all times to be expressly reserved by the Administrative
Agent, the Lenders, the Swingline Lender and the Issuing Lender.

 

(c)                                  For the avoidance of doubt, the temporary
limited waiver provided in this Agreement does not waive (i) the retroactive
adjustment of the Applicable Margin for any prior period in which the
Consolidated Total Leverage Ratio reported in any Officer’s Compliance
Certificate is found to have been inaccurately reported or the Borrower’s
obligation to pay additional interest and fees as a result of any such
retroactive adjustment of the Applicable Margin, or (ii) the ability of the
Administrative Agent and the Lenders to impose, and the obligation of the
Borrower to pay, the additional default rate increment per annum required under
Section 4.1(c) of the Credit Agreement for any prior period during which the
Borrower was found to be in violation of any financial covenant set forth in
Section 8.15 of the Credit Agreement.

 

(d)                                 The termination of the Limited Waiver Period
granted under this Agreement upon the occurrence of a Waiver Termination Event
shall not terminate, rescind or otherwise modify or

 

4

--------------------------------------------------------------------------------


 

affect any amendment or other change or modification in the Credit Agreement or
in any of the other Loan Documents accomplished by this Agreement or any other
term or provision of this Agreement. The agreement to provide a temporary waiver
of the Known Existing Events of Default and the Anticipated Events of Default
for a limited period of time as set forth in this Agreement is for the limited
purpose set forth in this Agreement and shall be limited to the precise meaning
of the words as written in this Agreement. Each of the Credit Parties
acknowledges and agrees that the Administrative Agent, the Required Lenders, the
Swingline Lender and the Issuing Lender have no obligation to extend or renew
the Limited Waiver Period or to grant any additional waiver to the Credit
Parties. Immediately upon the occurrence of a Waiver Termination Event, each of
the Known Existing Events of Default and each of the Anticipated Events of
Defaults which occurred during the Limited Waiver Period and any other Default
or Event of Default which has occurred prior to a Waiver Termination Event shall
have occurred and shall continue to exist and all of the rights and remedies
available to the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender under the Credit Agreement and the other Loan Documents and at
law, in equity or otherwise will be available to the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Lender without restriction,
limitation or modification of any kind, as if the temporary limited waiver under
this Agreement had not occurred.

 

4.                                      ADDITIONAL COVENANTS OF THE BORROWER. 
The Borrower shall comply with each of the following covenants from and after
Limited Waiver Agreement Effective Date:

 

(a)                                 Mortgages, Assignments of Rents and Real
Estate Due Diligence.  Within 10 Business Days after the Limited Waiver
Agreement Effective Date, the Credit Parties shall deliver to the Administrative
Agent a legal description for each parcel of real property owned by any such
Credit Party and a copy of each appraisal, title insurance policy, survey and
environmental report which such Credit Party may have in its possession with
respect to each such parcel of real property owned by any such Credit Party. 
Within 3 Business Days after delivery of the forms thereof by the Administrative
Agent to the Borrower for execution thereof, the Credit Parties shall execute
and deliver to the Administrative Agent for recording in the applicable real
property records a mortgage and assignment of rents and leases in form and
content acceptable to the Administrative Agent on each parcel of real property
owned by any such Credit Party.

 

(b)                                 Deposit Account Control Agreements. Within 3
Business Days after delivery of the forms thereof by the Administrative Agent to
the Borrower for execution thereof, the Credit Parties shall execute and deliver
to the Administrative Agent deposit account control agreements in form and
content acceptable to the Administrative Agent with respect to each deposit
account of each of the Credit Parties.

 

(c)                                  Monthly Account Receivables Agings and
Monthly Account Payables Agings.  From and after the Limited Waiver Agreement
Effective Date, the Borrower shall provide to the Administrative Agent and the
Lenders monthly account receivables agings and monthly account payables agings
not later than the 20th day of each month for the immediately preceding month.

 

(d)                                 Analysis Regarding Ability of Foreign
Subsidiaries to Make Loans or Dividends to the Credit Parties, etc.  Within 45
days after the Limited Waiver Agreement Effective Date, the Borrower shall
provide to the Administrative Agent and the Lenders (i) an analysis in form and
detail acceptable to the Administrative Agent of potential loans, advances
and/or dividends which the Foreign Subsidiaries may be able to make to the
Borrower or the Subsidiary Guarantors and any tax or other material limitations
with respect thereto, and (ii) an analysis in form and detail acceptable to the
Administrative Agent of potential guaranties or Liens which the Foreign
Subsidiaries may be able to provide to the Administrative Agent, as security for
the Obligations, and any tax or other material limitations with respect thereto.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Delivery of Restated Financial Statements. 
On or prior to October 15, 2015, the Borrower shall deliver to the
Administrative Agent and the Lenders (x) restated consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as of the close of the
Fiscal Year ended December 31, 2014 and the consolidated and consolidating
statements of income, retained earnings and cash flows, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of
such Fiscal Year and for the preceding Fiscal Year and prepared in accordance
with GAAP, certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a consolidated and consolidating basis as of such date and the
results of operations of the Borrowers and its Subsidiaries for the respective
periods then ended, together with the accompanying Officer’s Compliance
Certificate required by Section 7.2(a) of the Credit Agreement with respect to
such Fiscal Year and (y) the restated consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as of the close of the fiscal
quarters ended on or about March 29, 2015 and June 28, 2015 and the consolidated
and consolidating statements of income, retained earnings and cash flows, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of each such fiscal quarter and for the fiscal quarters of the
preceding Fiscal Year and prepared in accordance with GAAP, certified by the
chief financial officer of the Borrower to present fairly in all material
respects the financial condition of the Borrower and its Subsidiaries on a
consolidated and consolidating basis as of such date and the results of
operations of the Borrowers and its Subsidiaries for the respective periods then
ended, together with the accompanying Officer’s Compliance Certificate required
by Section 7.2(a) of the Credit Agreement.

 

(f)                                   Delivery of Restated 10-K and 10-Qs.  On
or prior to November 10, 2015, the Borrower shall deliver to the Administrative
Agent and the Lenders (x) a restated 10-K of the Borrower and its Subsidiaries
as of the close of their Fiscal Year ended December 31, 2014, together with the
accompanying Officer’s Compliance Certificate required by Section 7.2(a) of the
Credit Agreement, which satisfies all of the requirements of Section 7.1(a) of
the Credit Agreement, and (y) 10-Qs of the Borrower and its Subsidiaries for the
fiscal quarters ended on or about March 29, 2015, June 28, 2015 and
September 27, 2015, together with the accompanying Officer’s Compliance
Certificate, which satisfy all of the requirements of Section 7.1(c) of the
Credit Agreement.

 

(g)                                  Delivery of Officer’s Compliance
Certificate for the Fiscal Months ended on or about August 23, 2015,
September 27, 2015, October 25, 2015, November 22, 2015 and December 31, 2015. 
Simultaneously with Borrower’s delivery of the monthly financial statements
required under Section 7.1(e) of the Credit Agreement for the fiscal months
ended on or about August 23, 2015, September 27, 2015, October 25, 2015,
November 22, 2015 and December 31, 2015, the Borrower shall deliver to the
Administrative Agent and the Lenders an Officer’s Compliance Certificate for
such month which shall be adjusted to include a certification as to the
Borrower’s compliance with the Consolidated Adjusted EBITDA covenant of
Section 4(i) of this Agreement and a calculation thereof.

 

(h)                                 Delivery of 2016 Projections.  On or before
December 7, 2015, the Borrower shall provide to the Administrative Agent and the
Lenders the business plan and operating capital budget of the Borrower and its
Subsidiaries for the Fiscal Year commencing January 1, 2016 and ending
December 31, 2016, such plan to be prepared in accordance with GAAP and to
include, on a monthly basis, the following:  a monthly operating and capital
budget, a projected monthly consolidated income statement, statement of cash
flows and balance sheet, calculations demonstrating projected performance with
respect to the financial covenants set forth in Section 8.15 and a report
containing management’s discussion and analysis of such budget with a reasonable
disclosure of the key assumptions and drivers with respect to such budget,
accompanied by a certificate from a Responsible Officer of the Borrower to the
effect that such budget contains good faith estimates (utilizing assumptions
believed to be reasonable at the time of delivery of such budget) of the
financial condition and operations of the Borrower and its Subsidiaries for the
period covered thereby.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Minimum Consolidated Adjusted EBITDA. 
Borrower shall achieve a minimum Consolidated Adjusted EBITDA of not less than
the amounts set forth on Schedule A attached to this Agreement and made a part
of this Agreement for the periods set forth on such Schedule A.

 

(j)                                    Engagement of a Consultant by Borrower. 
Upon written request of the Administrative Agent, the Borrower shall promptly,
and in any event within 21 days after such request, engage (at the Borrower’s
expense) a consultant reasonably acceptable to the Administrative Agent, the
Lenders, the Swingline Lender and the Issuer Lender to assist the Credit Parties
pursuant to an engagement agreement with a scope of services and terms and
conditions reasonably acceptable to the Administrative Agent, the Lenders, the
Swingline Lender and the Issuing Lender.

 

(k)                                 Payment of Additional Interest, Fees and
Default Rate Increment for Prior Periods.  Within five (5) Business Days after
the date on which the financial statements and related Officer’s Compliance
Certificates described above in Section 4(e) of this Agreement are required to
be delivered, (i) the Borrower shall pay to the Administrative Agent, for the
account of the Lenders, all accrued additional interest and fees owing by the
Borrower as a result of any retroactive adjustment of the Applicable Margin for
any period prior to and through and including the Limited Waiver Agreement
Effective Date, and (ii) to the extent that any such financial statement or
related Officer’s Compliance Certificate shall indicate that the Borrower was in
violation of any covenant set forth in Section 8.15 of the Credit Agreement for
any such period of time, the Borrower shall also pay to the Administrative
Agent, for the account of the Lenders, additional interest at the default rate
increment of 2% per annum for any such period of time prior to and through and
including the Limited Waiver Agreement Effective Date.

 

(l)                                     Foreign Subsidiaries to make $5,000,000
Long-Term Subordinated Loan to the Borrower.  Within five (5) Business Days
after the Limited Waiver Agreement Effective Date, one or more of the Foreign
Subsidiaries will make a long-term loan in cash in the amount of $5,000,000 to
the Borrower.  Within five (5) Business Days after delivery by the
Administrative Agent to the Borrower of a form of subordination agreement, the
applicable Foreign Subsidiaries shall execute and deliver such subordination
agreement pursuant to which the obligations of the Borrower and the other Credit
Parties to repay intercompany loans and other intercompany obligations and
indebtedness owing to such Foreign Subsidiaries (including the $5,000,000
long-term loan referred to above) are subordinated to payment in full of the
Obligations owing by the Borrower and the other Credit Parties to the Secured
Parties.

 

5.                                      ADMINISTRATIVE AGENT’S ENGAGEMENT OF
CONSULTANTS AND APPRAISERS.  The Administrative Agent has advised the Borrower
that the Administrative Agent presently intends to (i) engage a consultant
acceptable to the Administrative Agent to assist the Administrative Agent in
connection with matters related to the Borrower and its Subsidiaries, including,
without limitation, in reviewing the 2016 business plan and related information
provided by the Borrower, (ii) engage a valuation consultant acceptable to the
Administrative Agent to prepare a valuation of the enterprise value of the
Credit Parties for the Administrative Agent and (iii) engage an appraiser or
appraisers acceptable to the Administrative Agent to perform appraisals of the
real estate, machinery and equipment of the Credit Parties for the
Administrative Agent.  The Borrower and the other Credit Parties acknowledge and
agree that they shall promptly pay, or reimburse, the Administrative Agent for,
all of the out-of-pocket costs and expenses incurred by the Administrative Agent
in connection with such consultants as required pursuant to Section 11.3 of the
Credit Agreement

 

6.                                      AMENDMENTS TO CREDIT AGREEMENT.  From
and after the Limited Waiver Agreement Effective Date, the Credit Agreement is
hereby amended as follows:

 

7

--------------------------------------------------------------------------------


 

(a)                                 Section 1.1 of the Credit Agreement is
amended to amend the following definitions to read as follows:

 

“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) Ten Million Dollars ($10,000,000).  The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio; provided that, with
respect to each Alternative Currency Revolving Credit Loan, the Applicable
Margin will be increased by an amount equal to the applicable Mandatory Cost, if
any:

 

Pricing
Level

 

Consolidated Total Leverage Ratio

 

Commitment
Fee

 

LIBOR +

 

Base Rate +

 

I

 

Less than 1.00 to 1.00

 

0.20

%

1.25

%

0.25

%

II

 

Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00

 

0.25

%

1.50

%

0.50

%

III

 

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

 

0.30

%

1.75

%

0.75

%

IV

 

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00

 

0.35

%

2.00

%

1.00

%

V

 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

0.40

%

2.25

%

1.25

%

VI

 

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

 

0.55

%

3.00

%

2.00

%

VII

 

Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

 

0.65

%

3.50

%

2.50

%

VIII

 

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

 

0.75

%

4.00

%

3.00

%

IX

 

Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00

 

0.75

%

4.50

%

3.50

%

X

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

0.75

%

5.00

%

4.00

%

XI

 

Greater than or equal to 5.50 to 1.00

 

0.75

%

5.50

%

4.50

%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 7.2(a) for the most recently ended fiscal quarter of the Borrower;
provided that (a) the Applicable Margin shall be based on Pricing Level XI until
the first Calculation Date occurring after the Stated Waiver Termination Date
and, thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide the Officer’s Compliance Certificate as
required by Section 7.2(a) for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date or if an Event of Default has
occurred

 

8

--------------------------------------------------------------------------------


 

and is continuing as of such Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level XI until such time as an
appropriate Officer’s Compliance Certificate is provided or such Event of
Default has been waived in writing by the Required Lenders, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding such Calculation Date.  The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date (the
“Applicable Period”).  Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued during the relevant Applicable Period.

 

Notwithstanding the foregoing, in the event that the Consolidated Total Leverage
Ratio reported in any Officer’s Compliance Certificate delivered pursuant to
Section 7.1 or 7.2(a) shall be determined by the Lenders to have been
inaccurately reported (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or Officer’s Compliance
Certificate was delivered), and if correctly reported, would have resulted in
the application of a higher Applicable Margin for any Applicable Period than the
Applicable Margin applied for such Applicable Period, then (A) the Borrower
shall immediately deliver to the Administrative Agent a corrected Officer’s
Compliance Certificate for such Applicable Period, (B) the Applicable Margin for
such Applicable Period shall be retroactively adjusted to reflect the higher
rate that would have been applicable had the Consolidated Total Leverage Ratio
been correctly reported in such Officer’s Compliance Certificate and the
Borrower shall immediately and retroactively be obligated to pay (without
duplication of any amounts paid by the Borrower pursuant to Section 4(k) of the
Limited Waiver Agreement and Seventh Amendment to Credit Agreement) to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 4.4.  Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Sections 4.1(c) and 9.2 nor any
of their other rights under this Agreement.  The Borrower’s obligations under
this paragraph shall survive the termination of the Aggregate Revolving
Commitments and the repayment of all other Obligations hereunder for a period of
two years following the Release Date.

 

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 4.13.

 

“L/C Commitment” means the lesser of (a) Thirty Million Dollars ($30,000,000)
and (b) the Revolving Credit Commitment.

 

“Revolving Credit Commitment”  means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 4.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 4.13).  As of the Limited
Waiver Agreement Effective Date, the amount of the Revolving Credit Commitment
of each Revolving Credit Lender is set forth on Exhibit A to the Limited Waiver
Agreement and Seventh Amendment to Credit Agreement. The Aggregate Revolving
Credit Commitments of all the Revolving Credit Lenders on the Limited Waiver
Agreement Effective Date is $100,000,000.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Section 1.1 of the Credit Agreement is
amended by adding the following new definitions thereto in the appropriate
alphabetical location:

 

“Limited Waiver Agreement and Seventh Amendment to Credit Agreement” means that
certain Limited Waiver Agreement and Seventh Amendment to Credit Agreement and
Amendment to Other Loan Documents dated as of August 31, 2015, by and among the
Borrower, the Administrative Agent, the Required Lenders, the Swingline Lender
and the Issuing Lender, and acknowledged and agreed to by each of the Subsidiary
Guarantors.

 

“Limited Waiver Agreement Effective Date” means the date on which all of the
conditions to the effectiveness of the Limited Waiver and Seventh Amendment to
Credit Agreement set forth in Section 8 of the Limited Waiver and Seventh
Amendment to Credit Agreement have been satisfied to the satisfaction of the
Administrative Agent.

 

(c)                                  Section 2.1 of the Credit Agreement is
amended by adding the following two sentences at the end thereof:

 

Notwithstanding anything to the contrary in this Agreement, the maximum
outstanding principal amount of Revolving Credit Loans that the Borrower shall
be able to have at any time under this Agreement shall be $70,000,000 in the
aggregate. Notwithstanding anything to the contrary in this Agreement, from and
after the Limited Waiver Agreement Effective Date, the Borrower shall not have
any right to request, and none of the Revolving Credit Lenders shall have any
obligation to make any Alternative Currency Revolving Credit Loans.

 

(d)                                 Section 2.2 of the Credit Agreement is
amended by adding the following sentence at the end thereof:

 

Notwithstanding anything to the contrary in this Agreement, from and after the
Limited Waiver Agreement Effective Date, the Borrower shall not have any right
to request, and the Swingline Lender shall not have any obligation to make any
Swingline Loan.

 

(e)                                  Section 3.1(a) of the Credit Agreement is
amended by adding the following sentence to the end thereof:

 

Notwithstanding anything to the contrary in this Agreement, the maximum amount
of L/C Obligations that the Borrower shall be able to have at any time under
this Agreement shall be $15,000,000 in the aggregate.

 

(f)                                   Section 4.1(b) of the Credit Agreement is
amended to add the following sentence at the end thereof:

 

Notwithstanding anything to the contrary in this Agreement, from and after the
Limited Waiver Agreement Effective Date, the Borrower shall only be able to
select an Interest Period of one (1) month in connection with each borrowing of,
continuation of or conversion to, a LIBOR Rate Loan.

 

(g)                                  Section 4.1(c) of the Credit Agreement is
amended to amend each reference to “two percent (2%)” in Section 4.1(c) of the
Credit Agreement to be “three percent (3%)”.

 

(h)                                 Section 7.1(e) of the Credit Agreement is
amended to read as follows:

 

10

--------------------------------------------------------------------------------


 

(e)                                  Monthly Financial Statements.  As soon as
practicable and in any event (i) by June 15, 2015, with respect to the month
ending on or about April 26, 2015 and (ii) within twenty (20) days after the end
of each month of each Fiscal Year (commencing with the month ended on or about
May 24, 2015), an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such month and unaudited Consolidated statements
of income for the month then ended and that portion of the Fiscal Year then
ended, all in reasonable detail and prepared by the Borrower in accordance with
GAAP, and accompanied by a certificate of the chief financial officer of the
Borrower stating that, to the Borrower’s knowledge, such balance sheet and
statements of income present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a Consolidated basis as of
their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended; provided that, for the
balance sheets and statements of income delivered for the periods ending each
month after March 29, 2015 and prior to the delivery of the restated financial
statements pursuant to Section 4(e) of the Limited Waiver Agreement and Seventh
Amendment to Credit Agreement, the certification accompanying such balance
sheets and statements of income may be made subject to revision based on the
on-going review of (x) the audited financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ending December 31, 2014 and (y) the unaudited
quarterly financial statements of the Borrower and its Subsidiaries for the
periods ending on or about March 29, 2015 and June 28, 2015 and any such
revisions required to be made shall not result in an Event of Default for
failure to deliver such monthly financial statements if such revised monthly
financial statements are delivered on or before October 15, 2015.

 

(i)                                     Section 4.13 of the Credit Agreement is
amended to read as follows:

 

Section 4.13  [Intentionally Omitted].

 

(j)                                    Section 7.1(f) of the Credit Agreement is
amended to read as follows:

 

(f)                                   Cash Flow Forecast.  On or before 2:00 pm
(Central time) on Thursday of each week, a rolling 13-week U.S. cash flow
forecast, in form and detail acceptable to the Administrative Agent, which shall
include, without limitation, forecasted U.S. cash receipts and disbursements for
the next succeeding 13-week period, and a forecast-to-actual comparison for the
week just ended and a cumulative forecast-to-actual comparison for the period
from the Limited Waiver Agreement Effective Date through the date of such cash
flow forecast, together with a line item stating the amount of cash and Cash
Equivalents of the Foreign Subsidiaries as at the end of such previous week.

 

(k)                                 Section 7.2(a) of the Credit Agreement is
amended to read as follows:

 

(a)                                 at each time financial statements are
delivered pursuant to Sections 7.1(a), (b) or (e) and at such other times as the
Administrative Agent shall reasonably request, a duly completed Officer’s
Compliance Certificate signed by a Responsible Officer of the Borrower and a
report containing management’s discussion and analysis of such financial
statements.

 

(l)                                     Section 7.13 of the Credit Agreement is
amended to read as follows:

 

Section 7.13                             Visits and Inspections. Permit
representatives of the Administrative Agent or any Lender, from time to time
upon prior reasonable written notice and at such times during normal business
hours, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants,

 

11

--------------------------------------------------------------------------------


 

its business, assets, liabilities, financial condition, results of operations
and business prospects; provided that excluding any such visits and inspections
during the continuance of an Event of Default, (a) any such visits and
inspections by any Lender (excluding any Lender that also acts as Administrative
Agent) shall be at such Lender’s expense, and (b) for the avoidance of doubt,
any such visits and inspections by the Administrative Agent (whether or not
during the continuance of an Event of Default) shall be at the Borrower’s
expense; provided, further upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower at any time without advance notice. 
The Borrower and its Subsidiaries may place reasonable limits on access to
information which is proprietary or constitutes trade secrets and need not
disclose any information if such disclosure would be prohibited by a
confidentiality agreement entered into by the Borrower or such Subsidiary on an
arm’s length basis and in good faith.  Upon the request of the Administrative
Agent or the Required Lenders, participate in a meeting of the Administrative
Agent and Lenders once during each Fiscal Year, which meeting will be held at
the Borrower’s corporate offices (or such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed by the
Borrower and the Administrative Agent.

 

(m)                             Section 7.18(a) of the Credit Agreement is
amended by adding the following new sentence at the end thereof:

 

Notwithstanding anything to the contrary in this Agreement, from and after the
Limited Waiver Agreement Effective Date, the Borrower shall not have any right
to enter into a Permitted Servicing Joint Venture without the prior written
consent of the Required Lenders, which consent may be given or withheld in the
sole discretion of the Required Lenders.

 

(n)                                 Section 7.21 of the Credit Agreement is
amended by adding the following new subsection (c) following existing subsection
(b) thereof:

 

(c)                                  Engagement of a Consultant by Borrower. 
Upon written request of the Administrative Agent, the Borrower shall promptly,
and in any event within 21 days after such request, engage (at the Borrower’s
expense) a consultant reasonably acceptable to the Administrative Agent, the
Lenders, the Swingline Lender and the Issuer Lender to assist the Credit Parties
pursuant to an engagement agreement with a scope of services and terms and
conditions reasonably acceptable to the Administrative Agent, the Lenders, the
Swingline Lender and the Issuing Lender.

 

(o)                                 Section 8.1 of the Credit Agreement is
amended by adding the following new paragraph at the end of Section 8.1:

 

Notwithstanding anything to the contrary in this Section 8.1, the Credit Parties
will not, and will not permit any of their respective Subsidiaries to, create,
incur or assume any Indebtedness from and after June 30, 2015 except for
(x) Indebtedness permitted by Section 8.1(a) of the Credit Agreement, and
(y) unsecured intercompany Indebtedness loaned by any Foreign Subsidiary to the
Borrower (provided, that such Indebtedness (including payment thereof) shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent).  For the avoidance of doubt, the Credit Parties will not,
nor will any Credit Party permit any Subsidiary to, create, incur or assume any
intercompany Indebtedness from and after June 30, 2015 other than as permitted
pursuant to clause (y) of the immediately preceding sentence.  Notwithstanding
anything to the contrary in this Agreement, any outstanding intercompany
Indebtedness owing by the Borrower to any Foreign Subsidiary and any other
outstanding intercompany Indebtedness

 

12

--------------------------------------------------------------------------------


 

owing by the Borrower or by any other Credit Party to a Non-Guarantor Subsidiary
shall not be repaid without the prior written consent of the Required Lenders.

 

(p)                                 Section 8.2 of the Credit Agreement is
amended by adding the following new paragraph at the end of Section 8.2:

 

Notwithstanding anything to the contrary in this Section 8.2, the Credit Parties
will not, and will not permit any of their respective Subsidiaries to, create,
incur, assume, or suffer to exist any Lien not existing prior to June 30, 2015,
except Liens permitted by Sections 8.2(a), 8.2(b), 8.2(c), 8.2(d), 8.2(e),
8.2(f), 8.2(g), 8.2(l), 8.2(m)(ii) or 8.2(o) of the Credit Agreement.

 

(q)                                 Section 8.3 of the Credit Agreement is
amended by adding the following new paragraph at the end of Section 8.3:

 

Notwithstanding anything to the contrary in this Section 8.3, the Credit Parties
will not, and will not permit any of their respective Subsidiaries to, make any
Investments not existing prior to June 30, 2015, except (x) Investments
permitted by Sections 8.3(b), 8.3(d), 8.3(e), 8.3(f), 8.3(k), 8.3(n), 8.3(o),
8.3(p) or 8.3(q) of the Credit Agreement, (y) Investments by the Borrower and
its Subsidiaries in the form of Capital Expenditures permitted pursuant to the
Credit Agreement provided that such Investments shall not exceed $4,000,000
during the Limited Waiver Period, and (z) other than Investments in the form of
loans to the Borrower by any Foreign Subsidiary as permitted by Section 8.1 of
this Agreement (provided, that the Indebtedness in respect of such loan shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent).

 

(r)                                    Section 8.4 of the Credit Agreement is
amended by adding the following new paragraph at the end of Section 8.4:

 

Notwithstanding anything to the contrary in this Section 8.4, the Credit Parties
will not, and will not permit any of their respective Subsidiaries to merge,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except in accordance with the terms of Section 8.4(a) or Section 8.4(c) of the
Credit Agreement.

 

(s)                                   Section 8.5 of the Credit Agreement is
amended by adding the following new paragraph at the end of Section 8.5:

 

Notwithstanding anything to the contrary in this Section 8.5, the Credit Parties
will not, and will not permit any of their respective Subsidiaries to, make any
Asset Disposition from and after June 30, 2015, except Asset Dispositions
permitted by Sections 8.5(a), 8.5(b), 8.5(e), 8.5(g), 8.5(i) (but only to the
extent any such Restricted Payment is made by a Foreign Subsidiary to the
Borrower or to any Subsidiary Guarantor), 8.5(j) or 8.5(k) of the Credit
Agreement.

 

(t)                                    Section 8.6 of the Credit Agreement is
hereby amended by adding the following new paragraph at the end of Section 8.6:

 

Notwithstanding anything to the contrary in this Section 8.6, the Credit Parties
will not, and will not permit any of their respective Subsidiaries to, make,
declare or pay any Restricted Payments after June 30, 2015, except that any
Foreign Subsidiary may declare and pay cash dividends to the Borrower or to any
Subsidiary Guarantor.

 

13

--------------------------------------------------------------------------------


 

(u)                                 Article VIII of the Credit Agreement is
hereby amended by adding the following new Section 8.19 after existing
Section 8.18 of the Credit Agreement:

 

Section 8.19    Cash Payments by the Borrower and the Other Credit Parties to
Subsidiaries which are not Subsidiary Guarantors.  Neither the Borrower nor any
other Credit Party shall make any payment, contribution or other transfer of any
cash, Cash Equivalents or other property to a Subsidiary which is not a
Subsidiary Guarantor except for cash payments in the ordinary course of business
from the Borrower to Braden Manufacturing SA de CV to pay for the operating
expenses of Braden Manufacturing SA de CV.

 

(v)                                 Schedule 1.1(a) of the Credit Agreement is
amended to replace the names of the Subsidiaries identified thereon with the
word “None”.

 

(w)                               The Subsidiary Guaranty Agreement is amended
by deleting the last sentence of Section 12 of the Subsidiary Guaranty
Agreement.

 

(x)                                 Section 2(e) of the Fifth Amendment and
Limited Waiver to Credit Agreement dated as of May 28, 2015 is amended to
correct the incorrect reference to “Section 9.1” in the sentence thereof to read
“Section 9.1(d)”.

 

7.                                      REPRESENTATIONS AND WARRANTIES TRUE; NO
EVENT OF DEFAULT.  By its execution and delivery of this Agreement, the Borrower
represents and warrants that, as of the Limited Waiver Agreement Effective Date:

 

(a)                                 other than the representations and
warranties with respect to the previously delivered financial statements for
Fiscal Year 2014, the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, on and as of the date hereof as made on and as of such date, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects on and as of the date hereof
as if made on and as of such date, (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, in
which case such representation and warranty shall be true and correct in all
respects as of such earlier date);

 

(b)                                 no event has occurred and is continuing
which constitutes a Default or an Event of Default, except for the Known
Existing Events of Default and the Anticipated Events of Default;

 

(c)                                  (i) the Borrower and each other Credit
Party has full power and authority to execute and deliver this Agreement,
(ii) this Agreement has been duly executed and delivered by the Borrower and
each other Credit Party, and (iii) each of this Agreement, the Credit Agreement,
as amended by this Agreement, and the other Loan Documents, as amended by this
Agreement, constitutes the legal, valid and binding obligations of the Borrower
and the other Credit Parties party thereto, enforceable against the Borrower or
such Credit Party, as applicable, in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies, regardless of whether
considered in a proceeding in equity or at law;

 

14

--------------------------------------------------------------------------------


 

(d)                                 neither the execution, delivery and
performance of this Agreement, nor the consummation of any transactions
contemplated herein, will conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which the Borrower
or any other Credit Party is a party or by which any of its properties may be
bound or any Governmental Approval relating to the Borrower or to any Credit
Party, except to the extent such conflict, breach or default, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and

 

(e)                                  no authorization, approval, consent, or
other action by, notice to, or filing with, any governmental authority or other
Person not already obtained (including the Board of Directors (or other similar
governing body) of the Borrower and of each other Credit Party) is required for
the execution, delivery or performance of this Agreement by the Borrower and the
other Credit Parties.

 

8.                                      CONDITIONS TO EFFECTIVENESS OF THIS
AGREEMENT.  This Agreement shall be effective upon satisfaction of each of the
following conditions precedent to the satisfaction of the Administrative Agent:

 

(a)                                 the Administrative Agent shall have received
counterparts of this Agreement, duly executed by the Administrative Agent, the
Required Lenders, the Swingline Lender and the Issuing Lender;

 

(b)                                 the Administrative Agent shall have received
counterparts of this Agreement, duly executed by the Borrower and duly
acknowledged and agreed to by each Subsidiary Guarantor;

 

(c)                                  the Administrative Agent shall have
received counterparts of joinders to the Subsidiary Guaranty Agreement and the
Security Agreement, duly executed by each of Global Power Professional Services
Inc., Braden Construction Services, Inc. and Steam Enterprises, L.L.C., together
with certificates of authority for each of the foregoing authorizing the
foregoing;

 

(d)                                 [Intentionally omitted];

 

(e)                                  [Intentionally omitted];

 

(f)                                   the Administrative Agent shall have
received from the Borrower, for the account of each Lender which has timely
executed this Agreement, a waiver and amendment fee equal to fifteen basis
points (0.15%) of the Revolving Credit Commitment of such Lender (based upon the
Aggregate Revolving Commitments of the Lenders of $100,000,000 after giving
effect to this Agreement), which waiver and amendment fee shall be fully earned
and non-refundable upon receipt;

 

(g)                                  the Administrative Agent shall have
received from the Borrower the payment of all costs and fees of the
Administrative Agent which are unpaid and invoiced prior to the date of this
Agreement;

 

(h)                                 the Administrative Agent shall have received
stock powers executed in blank with respect to any pledged stock certificates
which the Administrative Agent shall require; and

 

(i)                                     the Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent and its
counsel, such other documents, certificates and instruments as the
Administrative Agent shall reasonably require.

 

15

--------------------------------------------------------------------------------


 

9.                                      REFERENCE TO THE CREDIT AGREEMENT.

 

(a)                                 Upon the Limited Waiver Agreement Effective
Date, each reference in the Credit Agreement to “this Agreement” or words of
like import and each reference in any other Loan Document to the “Credit
Agreement” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Agreement.

 

(b)                                 The Credit Agreement and the other Loan
Documents, as amended by this Agreement referred to above, shall remain in full
force and effect and are hereby ratified and confirmed.

 

10.                               RELEASE.  As a material part of the
consideration for the Administrative Agent, the Required Lenders, the Swingline
Lender and the Issuing Lender entering into this Agreement, the Borrower and
each Subsidiary Guarantor (collectively, the “Releasors”) agree as follows (the
“Release Provision”):

 

(a)                                 The Releasors, jointly and severally, hereby
release and forever discharge the Administrative Agent, the Swingline Lender,
the Issuing Lender each Lender and the Administrative Agent’s, the Swingline
Lender’s, Issuing Lender’s and each Lender’s predecessors, successors, assigns,
officers, managers, directors, shareholders, employees, agents, attorneys and
other professionals, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever and
whether arising at law or in equity, presently possessed, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
presently accrued, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted arising out of, arising under or related to
the Loan Documents (collectively, the “Claims”), that Releasors may have or
allege to have against any or all of the Lender Group and that arise from events
occurring before the Limited Waiver Agreement Effective Date.

 

(b)                                 The Releasors agree not to sue any of the
Lender Group nor in any way assist any other person or entity in suing the
Lender Group with respect to any of the Claims released herein.  The Release
Provision may be pleaded as a full and complete defense to, and may be used as
the basis for an injunction against, any action, suit, or other proceeding which
may be instituted, prosecuted, or attempted in breach of the release contained
herein.

 

(c)                                  The Releasors acknowledge, warrant, and
represent to Lender Group that:

 

(i)                                    The Releasors have read and understand
the effect of the Release Provision.  The Releasors have had the assistance of
independent counsel of their own choice, or have had the opportunity to retain
such independent counsel, in reviewing, discussing, and considering all the
terms of the Release Provision; and if counsel was retained, counsel for
Releasors has read and considered the Release Provision and advised Releasors
with respect to the same.  Before execution of this Agreement, the Releasors
have had adequate opportunity to make whatever investigation or inquiry they may
deem necessary or desirable in connection with the subject matter of the Release
Provision.

 

(ii)                                The Releasors are not acting in reliance on
any representation, understanding, or agreement not expressly set forth herein. 
The Releasors acknowledge that Lender Group has not made any representation with
respect to the Release Provision except as expressly set forth herein.

 

16

--------------------------------------------------------------------------------


 

(iii)                            The Releasors have executed this Agreement and
the Release Provision thereof as a free and voluntary act, without any duress,
coercion, or undue influence exerted by or on behalf of any person or entity.

 

(iv)                             The Releasors are the sole owners of the Claims
released by the Release Provision, and the Releasors have not heretofore
conveyed or assigned any interest in any such Claims to any other person or
entity.

 

(d)                                 The Releasors understand that the Release
Provision was a material consideration in the agreement of the Administrative
Agent, Swingline Lender, Issuing Lender and each Lender to enter into this
Agreement.

 

(e)                                  It is the express intent of the Releasors
that the release and discharge set forth in the Release Provision be construed
as broadly as possible in favor of Lender Group so as to foreclose forever the
assertion by the Releasors of any Claims released hereby against Lender Group.

 

(f)                                   If any term, provision, covenant, or
condition of the Release Provision is held by a court of competent jurisdiction
to be invalid, illegal, or unenforceable, the remainder of the provisions shall
remain in full force and effect.

 

(g)                                 The Releasors acknowledge that they may
hereafter discover facts in addition to or different from those that they now
know or believe with respect to the Claims released herein, but the Releasors
expressly shall have and intend to fully, finally and forever have released and
discharged any and all such Claims. The Releasors expressly waive any provision
of statutory or decisional law to the effect that a general release does not
extend to Claims that the releasing party does not know or suspect to exist in
such party’s favor at the time of executing the release.

 

11.                               COSTS, EXPENSES AND TAXES.  The Borrower
agrees to pay on demand all costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Agreement and the other instruments and documents to be delivered hereunder
(including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).

 

12.                               SUBSIDIARY GUARANTORS’ ACKNOWLEDGMENT AND
AGREEMENT.  By signing below, each Subsidiary Guarantor (a) acknowledges,
consents and agrees to this Agreement, (b) acknowledges and agrees to any
amendment to its obligations in respect of the Subsidiary Guaranty Agreement
made pursuant to this Agreement, (c) acknowledges and agrees that its
obligations in respect of the Subsidiary Guaranty Agreement and the Security
Agreement are not released, diminished, waived, modified, impaired or affected
in any manner by this Agreement or any of the provisions contemplated herein,
(d) ratifies and confirms its obligations under the Subsidiary Guaranty
Agreement and the Security Agreement, and (e) acknowledges and agrees that it
has no claims or offsets against, or defenses or counterclaims to, the
Subsidiary Guaranty Agreement, the Security Agreement or any other Loan
Documents or Obligations.

 

13.                               EXECUTION IN COUNTERPARTS.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same instrument.  For purposes of this Agreement, a counterpart
hereof (or signature page thereto) signed and transmitted by any Person party
hereto to the Administrative Agent (or its counsel) by

 

17

--------------------------------------------------------------------------------


 

facsimile machine, telecopier or electronic mail is to be treated as an
original.  The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature
page thereto) so transmitted is to be considered to have the same binding effect
as an original signature on an original document.

 

14.                               GOVERNING LAW.  This Agreement and the other
Loan Documents and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

15.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

16.                               HEADINGS.  Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

17.                               ENTIRE AGREEMENT.  THIS AGREEMENT IS A LOAN
DOCUMENT.  THIS AGREEMENT AND THE CREDIT AGREEMENT, AS AMENDED BY THIS
AGREEMENT, AND THE OTHER LOAN DOCUMENTS, AS AMENDED BY THIS AGREEMENT, REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

 

 

BORROWER:

 

 

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Limited Waiver and Seventh Amendment to Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, the Issuing Lender and Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Limited Waiver and Seventh Amendment to Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Limited Waiver and Seventh Amendment to Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Limited Waiver and Seventh Amendment to Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Limited Waiver and Seventh Amendment to Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

AS SUBSIDIARY GUARANTORS:

 

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

BRADEN MANUFACTURING, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS LLC

 

TOG HOLDINGS, INC.

 

TOG MANUFACTURING COMPANY, INC.

 

GPEG, LLC

 

HETSCO HOLDINGS, INC.

 

HETSCO, INC.

 

GLOBAL POWER TECHNICAL SERVICES, INC.

 

BRADEN HOLDINGS, LLC

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

BRADEN CONSTRUCTION SERVICES, INC.

 

STEAM ENTERPRISES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Limited Waiver and Seventh Amendment to Credit Agreement
and Amendment to Other Loan Documents

 

--------------------------------------------------------------------------------